Citation Nr: 1536306	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO. 09-14 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a left knee disorder, to include as secondary to low back strain.
 
2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. Jurisdiction was subsequently transferred to the VA RO in Columbia, South Carolina.

In March 2013, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration. Unfortunately, for the reasons stated below, yet another remand is warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims for service connection, so the Veteran is afforded every possible consideration. 

As noted, the Board remanded the claim in March 2013 so that additional VA medical records could be obtained, and also so that the Veteran could be afforded a contemporaneous VA examinations to assess the etiology of his left knee disability and his ability to work. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance). 

The AOJ undertook the requested additional development of the claim, and, pursuant to the Board's remand instructions, obtained the requisite records and scheduled the Veteran for VA examinations concerning these claims. See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

Examination detail reports dated May 13, 2013, and June 6, 2013, reflect that the Veteran "FAILED TO REPORT" for the examinations. The AOJ thus determined that he failed to appear for the scheduled VA examinations and that he failed to cancel his examination or provide justifiable reason or explanation (i.e., the required good cause) for his failures to report. See 38 C.F.R. § 3.655 (2014). The AOJ consequently readjudicated the claim based on the existing evidence of record, and, in a June 2013 Supplemental Statement of the Case (SSOC), denied service connection for the Veteran's left knee and denied a TDIU, specifically noting his failure to appear for the scheduled examinations. See 38 C.F.R. § 3.655(b); see also Turk v. Peake, 21 Vet. App. 565 (2008).

In this regard, the Board notes that the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran of a scheduled VA examination is unavailable if a case in which notification of an upcoming VA examination was not explicitly of record. Kyhn v. Shinseki, 716 F.3d 572, 576 (Fed. Cir. 2013). In Kyhn the Federal Circuit Court vacated the lower Court's decision in Kyhn v. Shinseki, 24 Vet. App. 228, 236 (2011) (Kyhn II), which had held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity. Id.

In the instant case, the record does not contain any letter or other document reflecting that the Veteran was properly notified of the scheduled examinations. And there is no indication in the evidence currently of record of the exact date for which his examination was scheduled. Indeed, the June 2013 SSOC merely states that the Veteran failed to appear without any finding as to notice. 

Thus, in light of the Federal Circuit Court's ruling in Kyhn and the absence of verification that the Veteran received proper notice of his VA examinations, additional examinations must be scheduled and the Veteran must be provided the required notice. Such examinations are particularly important because, as noted by the Board in its March 2013 remand, the previous August 2008 VA examination is not sufficient to allow the Board to decide the Veteran's left knee disorder claim. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.")); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran adequate notification regarding what evidence is required to substantiate a claim based upon both direct and secondary theories of entitlement to service connection.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any left knee disorder. All studies and tests deemed appropriate should be performed, and all findings should be set forth in detail. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3. Schedule the Veteran for an appropriate VA examination regarding the Veteran's claim of entitlement to a TDIU. The claims folder should be made available to and reviewed by the examiner. All appropriate tests and studies should be conducted. Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

4. Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable and the Veteran does not meet the schedular criteria for the assignment of a TDIU, refer the Veteran's claim of entitlement to a TDIU to the Director, Compensation and Pension Service, for consideration of assignment of a TDIU on an extra-schedular basis.

5. After the requested opinion has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any way, it should be returned to the examiner for corrective action.

6. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

